United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-1620EA
                                  _____________

United States of America,               *
                                        *
                     Appellee,          * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
LaFoshen McAdoo,                        *       [UNPUBLISHED]
                                        *
                     Appellant.         *
                                  _____________

                            Submitted: June 5, 1997
                                Filed: June 19, 1997
                                 _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

      In appealing his guidelines sentence, LaFoshen McAdoo's attack on the
constitutionality of the crack cocaine sentencing ratio borders on the frivolous. We
have consistently rejected this argument. See United States v. Johnson, 108 F.3d 919,
922 (8th Cir. 1997). We affirm McAdoo's sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.